                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


 CLIFFRIE MORGAN,                               )
                                                )
        Plaintiff,                              )
                                                )        No. 2:18-cv-02042-TLP-tmp
 v.                                             )
                                                )
 SAINT FRANCIS HOSPITAL,                        )
                                                )
        Defendant.                              )


           ORDER ADOPTING THE REPORT AND RECOMMENDATION
             AND GRANTING DEFENDANT’S MOTION TO DISMISS


      This is an employment discrimination and retaliation case. Plaintiff, Cliffrie Morgan, is

handling the case pro se. Defendant moves to dismiss the Complaint under Rule 12(b)(6) of the

Federal Rules of Civil Procedure for failing to state a claim. (ECF No. 20.) The case was

referred to the Magistrate Court for management of all pretrial matters under Local

Administrative Order 2013-05. The Magistrate Court issued a Report and Recommendation

(“R&R”) recommending that the Motion be granted and the action dismissed under Rule

12(b)(6). (ECF No. 25.) The R&R is now ripe because Plaintiff timely objected to the R&R

and Defendant has responded. (See ECF Nos. 26, 27, 28.) For the reasons below, the Court

ADOPTS IN PART AND MODIFIES IN PART the R&R. As a result, Defendant’s Motion to

Dismiss is GRANTED.

                                    LEGAL STANDARD

      The following standards apply to this case.
 I.     Review of the R&R

        When reviewing a Report and Recommendation from the Magistrate Court,

        [a] judge of the court shall make a de novo determination of those portions of the
        report or specified proposed findings or recommendations to which objection is
        made. A judge of the court may accept, reject, or modify, in whole or in part, the
        findings or recommendations made by the magistrate judge. The judge may also
        receive further evidence or recommit the matter to the magistrate judge with
        instructions.

28 U.S.C. § 636(b); accord Fed. R. Civ. P. 72(b)(3). After conducting a de novo review, a

district court need not articulate all the reasons it rejects a party’s objections. Tuggle v. Seabold,

806 F.2d 87, 92 (6th Cir. 1986). Nor does the Court have to review under a de novo standard the

portions of the R&R that the parties did not properly object. Thomas v. Arn, 474 U.S. 140, 150

(1985). A party objecting to the R&R must do so with enough specificity “to enable the district

court to discern those issues that are dispositive and contentious.” Miller v. Currie, 50 F.3d 373,

380 (6th Cir. 1995) (citing Howard v. Sec’y of Health and Human Servs., 932 F.2d 505, 509 (6th

Cir. 1991)). That said, a party cannot “to raise at the district court stage new arguments or issues

that were not presented to the magistrate [court]” absent compelling reasons. Murr v. United

States, 200 F.3d 895, 902 n.1 (6th Cir. 2000) (citing United States v. Waters, 158 F.3d 93, 936

(6th Cir. 1998)).

 II.    Motion to Dismiss Under Rule 12(b)(6) of the Federal Rules of Civil Procedure

        Under Rule 8 of the Federal Rules of Civil Procedure, a complaint must contain “a short

 and plain statement showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In

 practice, Rule 8 requires that a “complaint must contain sufficient factual matter, accepted as

 true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 566 U.S. 662,

 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see Engler v.

 Arnold, 862 F.3d 571, 575 (6th Cir. 2017).


                                                   2
          A court will grant a motion to dismiss if a plaintiff has no plausible claim for relief. But

    a court must review the complaint in a light most favorable to the plaintiff. See Herhold v.

    Green Tree Serv., LLC, 608 F. App’x 328, 331 (6th Cir. 2015). Additionally, “[p]ro se

    complaints are held to less stringent standards than formal pleadings drafted by lawyers and

    should therefore be liberally construed.” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011)

    (quotations omitted). Of note, courts must only consider matters as part of the pleadings when

    reviewing a motion to dismiss.1 Wysocki v. Int’l Bus. Mach. Corp., 607 F.3d 1102, 1104 (6th

    Cir. 2010). After all of this, “[a] complaint should only be dismissed if it is clear to the court

    that ‘no relief could be granted under any set of facts that could be proved consistent with the

    allegations.’” Herhold, 608 F. App’x at 331 (quoting Trzebuckowski v. City of Cleveland, 319

    F.3d 853, 855 (6th Cir. 2003)).

                                         FINDINGS OF FACT

          The Court will first address the Magistrate Judge’s proposed factual findings here.

Plaintiff makes only one factual objection to the R&R. She argues that Defendant filed an

answer on April 26, 2018, and therefore waived its right to move under Rule 12(b)(6) to dismiss

the complaint. (ECF No. 26 at PageID 67.) Yet a review of the record reveals that Defendant

did not respond to the Complaint until it moved to dismiss on May 15, 2018. (See ECF No. 20.)

The Court therefore rejects Plaintiff’s objection because it is factually incorrect. There are no



1
  The Magistrate Judge correctly notes that documents referred to in the pleadings and central to
the complaint may be reviewed without converting the motion to dismiss into a motion for
summary judgment under Rule 56 of the Federal Rules of Civil Procedure. See Commercial
Money Ctr., Inc. v. Illinois Union Ins. Co., 508 F.3d 327, 335–36 (6th Cir. 2007) (“[W]hen a
document is referred to in the pleadings and is integral to the claims, it may be considered
without converting a motion to dismiss into one for summary judgment.”); Greenberg v. Life Ins.
Co. of Virginia, 177 F.3d 507, 514 (6th Cir. 1999) (holding that courts can consider documents
central to a complaint but not formally incorporated by reference or attachment to a complaint as
part of the pleadings).
                                                     3
more factual objections to the R&R. With that in mind, the Court adopts the Magistrate Judge’s

proposed findings of fact here. (See ECF No. 25 at PageID 58–60.)

                                                ANALYSIS

    I.    Timeliness of Claims

          Plaintiff filed her EEOC charge on December 12, 2016. (Id. at PageID 6.) Defendant

    argues that some of Plaintiff’s claims are untimely and that any claims alleged to have occurred

    before February 13, 2016, must be dismissed. (ECF No. 20 at PageID 43–44.) Plaintiff alleges

    that at least two acts of discrimination occurred before this date.2 (ECF No. 1 at PageID 3.)

          The date Plaintiff filed her EEOC charge is important because Title VII claims must be

    brought within a certain period. See Amini v. Oberlin College, 259 F.3d 493, 498 (6th Cir.

    2001). Tennessee is a “deferral state,” and thus the applicable statute of limitations is 300 days

    from the date of the alleged act of discrimination if the plaintiff instituted the applicable state

    proceedings. See Tartt v. City of Clarksville, 149 F. App’x 456, 460 (6th Cir. 2005)

    (“Tennessee is a ‘deferral state’ for purposes of the federal discrimination statutes . . . [and]

    when a plaintiff institutes the relevant state proceedings . . . he must file his EEOC charge

    within 300 days of the alleged discrimination.”). “While the 300-day bar is not jurisdictional, it

    does have the effect of a statute of limitation, and is not to be waived without good cause.” Id.

    (citing Weigel v. Baptist Hosp. of E. Tenn., 302 F.3d 367, 376 (6th Cir. 2002)). Here, this 300

    day statutory period means that Plaintiff’s EEOC charge filed on December 12, 2016, was




2
 Plaintiff claims that Defendant discriminated against her on June 17, 2014, and on September
16, 2015. (ECF No. 1 at PageID 3.)
                                                      4
    untimely for any events occurring before February 16, 2016.3 As a result, Plaintiff’s claims of

    discrimination on June 17, 2014, and on September 16, 2015, are untimely.

          All the same, Plaintiff objects to this point and argues that all of her claims are timely.

    (ECF No. 26 at PageID 67.) She tries to use the relation-back doctrine of amended pleadings to

    support her argument. Yet Plaintiff cites no previous pleadings to which the relation-back

    doctrine could be applied. Thus, Court ADOPTS the Magistrate Judge’s recommendation that

    the claims occurring more than 300 days before the EEOC charge was filed be dismissed and

    MODIFIES the date before which the claims are time-barred. Defendant’s Motion to Dismiss

    claims alleged to have occurred before February 16, 2016, is GRANTED.

    II.   Age Discrimination and Retaliation Claims

          Defendant next argues that Plaintiff’s age discrimination and retaliation claims should be

    dismissed for failure to exhaust her administrative remedies. (ECF No. 20 at PageID 41–42.)

    Generally, a Title VII plaintiff may not “bring claims in a lawsuit that were not included in [her]

    EEOC charge[s].” Deister v. Auto Club Ins. Ass’n, 647 F. App’x 652, 658 (6th Cir. 2016)

    (quoting Younis v. Pinnacle Airlines, Inc., 610 F.3d 359, 361 (6th Cir. 2010)); see also 29

    U.S.C. § 626(d)(1). An exception to this rule exists where “a plaintiff . . . alleged sufficient

    facts in his or her EEOC complaint to put the EEOC on notice of the other claim even though

    the plaintiff failed to check the appropriate box on the EEOC’s complaint form.” Spengler v.

    Worthington Cylinders, 615 F.3d 481, 490 (6th Cir. 2010) (citing Dixon v. Ashcroft, 392 F.3d

    212, 217 (6th Cir. 2004)).



3
  The Court notes that Plaintiff does not allege that she instituted the relevant state proceedings
(see ECF No. 1 at PageID 6), and thus the most likely applicable statute of limitations is 180
days and not 300 days. See 42 U.S.C. § 2000e-5(e)(1). That said, the point is moot as Plaintiff’s
claims for any acts of discrimination occurring before February 16, 2016, are untimely under the
longer limitations period.
                                                    5
      A.      Plaintiff Failed to Exhaust Her Administrative Remedies on Her Age
              Discrimination Claim.

      Plaintiff’s EEOC charge alleges only that Defendant discriminated against because of her

alleged disability. (ECF No. 20-1.) Her EEOC charges include no information that would put

the EEOC on notice of an age discrimination claim. Accord Younis, 610 F.3d at 363 (holding

that the plaintiff failed to exhaust his administrative remedies on his Title VII retaliation claim

because he did not mark the box for retaliation on his EEOC charge form and failed to include

facts that would put the EEOC or his employer on notice that he intended to allege retaliation);

Waggoner v. Carlex Glass America, LLC, 682 F. App’x 412, 416–17 (6th Cir. 2017) (holding

that the plaintiff failed to exhaust his administrative remedies for his claim of retaliation

because he only included allegations of his disability in his EEOC charge).

      Despite this shortcoming, Plaintiff argues that her responses to the EEOC questionnaire

satisfy the exhaustion requirement. (See ECF No. 26 at PageID 67.) But the EEOC

questionnaire is not part of the charging document and is therefore evidence outside the scope

pleadings. See Dorn v. General Motors Corp., 131 F. App’x 462, 471 (6th Cir. 2005) (“The

questionnaire does not purport to identify itself as a charging document.”). The Court,

therefore, does not consider it in evaluating Defendant’s Motion. So the Court ADOPTS the

Magistrate Judge’s recommendation and GRANTS Defendant’s Motion to Dismiss Plaintiff’s

age discrimination claim.




                                                 6
          B.      Plaintiff Failed to Exhaust Her Administrative Remedies on Her Retaliation
                  Claim

          Plaintiff’s retaliation claims fail for the same reason as her age discrimination claim.

    And Defendant terminated Plaintiff’s employment before filing her EEOC charge.4 Her

    termination cannot, therefore, be in retaliation for her filing her EEOC charge. Thus, the Court

    ADOPTS the Magistrate Judge’s recommendation and GRANTS Defendant’s Motion to

    Dismiss Plaintiff’s retaliation claim.

III.      Disability Discrimination Claims

          Plaintiff’s final claim of disability discrimination is similarly inadequate. A plaintiff

successfully establishes a prima facie case of discrimination under the Americans with

Disabilities Act (“ADA”) when the plaintiff shows that (1) she is disabled; (2) she is “otherwise

qualified to perform the essential functions of the position, with or without accommodation;” and

(3) she suffered an adverse employment action because of her disability. Vaughn v. Parkwest

Med. Ctr., 716 F. App’x 428, 431 (6th Cir. 2017) (citing Ferrari v. Ford Motor Co., 826 F.3d

885, 891 (6th Cir. 2016)). These elements of a prima facie case of discrimination are

evidentiary standards, however, and need not be fully established at the pleading stage.

Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510–11 (2002). That said, a plaintiff must still plead

“‘factual content’ from which a court could ‘draw the reasonable inference’” that the plaintiff

was discriminated against based on disability. James v. Hampton, 592 F. App’x 449, 460–61

(6th Cir. 2015) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

          The Magistrate Judge recommended granting Defendant’s Motion to Dismiss on this

claim because Plaintiff failed to allege sufficiently facts showing that she was entitled to relief


4
  The record establishes that Defendant terminated Plaintiff on December 9, 2016, and that she
filed her EEOC charge on December 12, 2016. (ECF No. 1-1 at PageID 8; ECF No. 1 at PageID
6.)
                                                    7
under the ADA. (ECF No. 25 at PageID 65–66.) In particular Plaintiff failed to allege facts that

would allow the Court to infer that she was disabled during the relevant time frame or that she

was otherwise qualified for the position she held before termination. (Id. at PageID 65.) The

term “disability” is defined under the ADA as meaning an individual with: “(A) a physical or

mental impairment that substantially limits one or more major life activities of such individual;

(B) a record of such an impairment; or (C) being regarded as having such an impairment . . . .”

42 U.S.C. § 12102(1).

       Plaintiff’s complaint lacks any factual allegations that would allow the Court to infer

reasonably that she suffered from a disability during the relevant period. She tries to cure these

deficiencies by adding additional facts in her objections to the R&R, such as the fact that she

suffered tissue and nerve damage. (See ECF No. 26 at PageID 68.) That said, like the EEOC

questionnaire discussed above, this is not the appropriate stage to add new facts to the litigation.

See Murr, 200 F.3d at 902 n.1; Harper v. Houston, No. 17-2132-STA-cgc, 2018 WL 354609, at

*5 n.2 (“It would be improper for the Court to consider the new facts because they are matters

outside the pleadings.”). And the email attached to Plaintiff’s objections (ECF No. 26-1 at

PageID 78) was neither attached to nor essential to the complaint, leaving them outside the scope

of review on a motion to dismiss. See Gavitt v. Born, 835 F.3d 623, 640 (6th Cir. 2016). And

Plaintiff has not sought to amend her complaint to add these other facts.

       The pleadings also do not include facts that plausibly allege that Plaintiff was qualified

for the job, with or without an accommodation. She only alleges that she requested and was

denied light duty work while she recovered from her injury. (ECF No. 1 at PageID 4.) These

allegations do not enable the Court to make a reasonable inference that she was qualified to

perform the position from which she was terminated. Her objections to the R&R merely recite



                                                  8
the requirements of the job, without showing that she was qualified to perform those

requirements. The Court therefore ADOPTS the Magistrate Judge’s recommendation and

GRANTS Defendant’s Motion to Dismiss the ADA claim.

                                        CONCLUSION

       For these reasons, the Court ADOPTS the Report and Recommendation. Defendant’s

Motion to Dismiss is GRANTED. Plaintiff’s Complaint is DISMISSED WITH PREJUDICE.

       SO ORDERED, this 25th day of January, 2019.

                                             s/Thomas L. Parker
                                            THOMAS L. PARKER
                                            UNITED STATES DISTRICT JUDGE




                                               9
